 

Exhibit 10.1

 

[Dealer name and address]

 

[_________], 2020

 

To:Splunk, Inc.

270 Brannan Street

San Francisco, California 94107

Attention: Scott Morgan, Senior Vice President, Chief Legal Officer, Global
Affairs and Secretary

Telephone No.: (415) 848-8566

 

Re:[Base]1[Additional]2 Call Option Transaction

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the call option transaction entered into on the Trade
Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and Splunk,
Inc. (“Counterparty”). This communication constitutes a “Confirmation” as
referred to in the Agreement specified below.

 

1.       This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the Offering Memorandum dated June [__], 2020
(the “Offering Memorandum”) relating to the USD [900,000,000] principal amount
of [__]% Convertible Senior Notes due 2027 (the “Base Convertible Securities”)
issued by Counterparty (as increased by up to an additional USD [135,000,000]
principal amount of [__]% Convertible Senior Notes due 2027 [that may be]3
issued pursuant to the option to purchase additional convertible securities
[exercised on the date hereof]4 (the “Optional Convertible Securities” and,
together with the Base Convertible Securities, the “Convertible Securities”))
pursuant to an Indenture [to be] dated June [__], 2020 between Counterparty and
U.S. Bank National Association, as trustee (the “Indenture”). In the event of
any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture that are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein, in each case, will conform to the descriptions thereof in the
Offering Memorandum. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the Offering
Memorandum, the descriptions thereof in the Offering Memorandum will govern for
purposes of this Confirmation. [For the avoidance of doubt, subject to the
foregoing, references herein to sections of the Indenture are based on the draft
of the Indenture most recently reviewed by the parties at the time of execution
of this Confirmation. If any relevant sections of the Indenture are changed,
added or renumbered between the execution of this Confirmation and the execution
of the Indenture, the parties will amend this Confirmation in good faith and in
a commercially reasonable manner to preserve the economic intent of the parties
as evidenced by such draft of the Indenture. In addition, subject to the
foregoing, the]5 [The]6 parties acknowledge that references to the Indenture
herein are references to the Indenture [as of its date of execution]7[as in
effect on the date hereof]8 and if the Indenture is, or the Convertible
Securities are, amended, modified or supplemented following the date hereof or
the date of their execution, respectively, any such amendment, modification or
supplement (other than any amendment, modification or supplement (i) pursuant to
Section 14.07 of the Indenture, subject to the provisions opposite the caption
“Counterparty Discretionary Adjustments” in Section 2 hereof, or (ii) pursuant
to Section 10.01(h) of the Indenture that, as determined by the Calculation
Agent in good faith and in a commercially reasonable manner, conforms the
Indenture to the description of Convertible Securities in the Offering
Memorandum) will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.

 



 

1 Include for base capped call.

2 Include for additional capped call.

3 Include for base capped call.

4 Include for additional capped call.

5 Include for base capped call or additional capped call if Indenture has not
been executed at time of execution of the Confirmation.

6 Include if Indenture has been executed at time of execution of this
Confirmation.

7 Include if Indenture has not been executed at time of execution of this
Confirmation.

8 Include if Indenture has been executed at time of execution of this
Confirmation.

 



 

 

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of US Dollars (“USD”) as the Termination Currency,
(ii) the election of the laws of the State of New York as the governing law
(without reference to choice of law doctrine)[, (iii) the election of an
executed guarantee of [__________] (“Guarantor”) dated as of the Trade Date in
customary form as a Credit Support Document, (iv) the election of Guarantor as
Credit Support Provider in relation to Dealer]9 and [(v)][(iii)] the election
that the “Cross Default” provisions of Section 5(a)(vi) of the Agreement shall
apply to Dealer with a “Threshold Amount” of three percent of Dealer’s
[parent’s] shareholders’ equity; provided that (A) “Specified Indebtedness”
shall not include obligations in respect of deposits received in the ordinary
course of Dealer’s banking business, (B) the phrase “or becoming capable at such
time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi) and (C) the following language shall be added to the end of
such Section 5(a)(vi): “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”).

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions; (iii)
the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt, except
to the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

 

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

2.       The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 



 



9 To be included for dealers without a long term debt rating.

 



2

 

 

General Terms:

 

  Trade Date:   [_________], 2020           Effective Date:   The closing date
of the [initial]10 issuance of the Convertible Securities [issued pursuant to
the option to purchase additional Convertible Securities exercised on the date
hereof]11.           Option Style:   Modified American, as described under
“Procedures for Exercise” below.           Option Type:   Call                 
        Seller:   Dealer           Buyer:   Counterparty           Shares:   The
Common Stock of Counterparty, par value USD 0.001 per share (Ticker Symbol:
“SPLK”).           Number of Options:   [The number of Base Convertible
Securities in denominations of USD 1,000 principal amount issued by Counterparty
on the closing date for the initial issuance of the Convertible
Securities.]12[The number of Optional Convertible Securities in denominations of
USD 1,000 principal amount purchased by the Initial Purchasers (as defined in
the Purchase Agreement), at their option pursuant to Section [2] of the Purchase
Agreement (as defined below).]13  For the avoidance of doubt, the Number of
Options outstanding shall be reduced by each exercise of Options hereunder.  In
no event will the Number of Options be less than zero.           Applicable
Percentage:   [__]%14           Option Entitlement:   A number equal to the
product of the Applicable Percentage and [_____]15           Make-Whole
Fundamental Change
Adjustment:   Any adjustment to the Conversion Rate pursuant to Section 14.03 of
the Indenture.           Discretionary Adjustment:   Any adjustment to the
Conversion Rate pursuant to Section 14.04(h) of the Indenture.           Strike
Price:   USD [_____]16           Cap
Price:                                         USD [_____]

 



 



10 Include for base capped call.

11 Include for additional capped call.

12 Include for base capped call.

13 Include for additional capped call.

14 To be Dealer’s percentage of the overall capped call transaction.

15 To be the initial “Conversion Rate.”

16 To be the initial “Conversion Price.”

 



3

 

 

  Rounding of Strike Price/Cap Price/Option Entitlement:   In connection with
any adjustment to the Option Entitlement or Strike Price, the Option Entitlement
or Strike Price, as the case may be, shall be rounded by the Calculation Agent
in accordance with the provisions of the Indenture relating to rounding of the
“Conversion Price” or the “Conversion Rate”, as applicable (each as defined in
the Indenture).  In connection with any adjustment to the Cap Price hereunder,
the Calculation Agent will round the adjusted Cap Price to the nearest
USD 0.0001.           Number of Shares:   As of any date, a number of Shares
equal to the product of the Number of Options and the Option Entitlement.      
    Premium:   USD [_____]           Premium Payment Date:   The Effective Date
          Exchange:   The NASDAQ Global Select Market           Related
Exchange:   All Exchanges         Procedures for Exercise:              
Exercise Dates:   Each Conversion Date.           Conversion Date:   [With
respect to any conversion of a Convertible Security (other than (x) any
conversion of Convertible Securities with a “Conversion Date” (as defined in the
Indenture) occurring prior to the Free Convertibility Date or (y) any conversion
of Convertible Securities in respect of which holder(s) of such Convertible
Securities would be entitled to an increase in the Conversion Rate pursuant to a
Make-Whole Fundamental Change Adjustment (any such conversion described in
clause (x) or clause (y), an “Early Conversion”), to which the provisions of
Section 8(b)(iii) of this Confirmation shall apply), the “Conversion Date” (as
defined in the  Indenture); provided that no Conversion Date shall be deemed to
have occurred with respect to Exchanged Securities (such Convertible Securities,
other than Exchanged Securities, the “Relevant Convertible Securities” for such
Conversion Date).]17

 



 



17 Include for base capped call.

 



4

 

 

      [With respect to any conversion of a Convertible Security (other than (x)
any conversion of Convertible Securities with a “Conversion Date” (as defined in
the Indenture) occurring prior to the Free Convertibility Date or (y) any
conversion of Convertible Securities in respect of which holder(s) of such
Convertible Securities would be entitled to an increase in the Conversion Rate
pursuant to a Make-Whole Fundamental Change Adjustment (any such conversion
described in clause (x) or clause (y), an “Early Conversion”), to which the
provisions of Section 8(b)(iii) of this Confirmation shall apply), the
“Conversion Date” (as defined in the Indenture) for Convertible Securities that
are not “Relevant Convertible Securities” under (and as defined in) the
confirmation between the parties hereto regarding the Base Call Option
Transaction dated June [__], 2020 (the “Base Call Option Transaction
Confirmation”); provided that no Conversion Date shall be deemed to have
occurred with respect to Exchanged Securities (such Convertible Securities,
other than Exchanged Securities, the “Relevant Convertible Securities” for such
Conversion Date).  For the purposes of determining whether any Convertible
Securities will be Relevant Convertible Securities hereunder or “Relevant
Convertible Securities” under the Base Call Option Transaction Confirmation,
Convertible Securities that are converted pursuant to the Indenture shall be
allocated first to the Base Call Option Transaction Confirmation until all
Options thereunder are exercised or terminated.]18           Free Convertibility
Date:   December 15, 2026           Exchanged Securities:   With respect to any
Conversion Date, any Convertible Securities with respect to which Counterparty
makes the election described in Section 14.12 of the Indenture and the financial
institution designated by Counterparty accepts such Convertible Securities in
accordance with Section 14.12 of the Indenture, as long as Counterparty does not
submit a Notice of Exercise in respect thereof.           Expiration Date:   The
earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) June 15, 2027, subject to earlier exercise.          
Automatic Exercise on Conversion Dates:   Applicable, which means that on each
Conversion Date occurring on or after the Free Convertibility Date, a number of
Options equal to the number of Relevant Convertible Securities for such
Conversion Date in denominations of USD 1,000 principal amount shall be
automatically exercised, subject to “Notice of Exercise” below.           Notice
Deadline:   In respect of any exercise of Options hereunder on any Conversion
Date on or after the Free Convertibility Date, 5:00 P.M., New York City time, on
the “Scheduled Trading Day” (as defined in the Indenture) immediately preceding
the “Maturity Date” (as defined in the Indenture).

 



 



18 Include for additional capped call.

 



5

 

 

  Notice of Exercise:   Counterparty shall notify Dealer in writing prior to the
Notice Deadline of the number of Relevant Convertible Securities being converted
on the related Conversion Date[; provided that any “Notice of Exercise”
delivered to Dealer pursuant to the Base Call Option Transaction Confirmation
shall be deemed to be a Notice of Exercise pursuant to this Confirmation and the
terms of such Notice of Exercise shall apply, mutatis mutandis, to this
Confirmation]19.  For the avoidance of doubt, if Counterparty fails to give such
notice when due in respect of any exercise of Options hereunder with a
Conversion Date occurring on or after the Free Convertibility Date, Automatic
Exercise shall apply and the Conversion Date shall be deemed to be the second
“Scheduled Trading Day” (as defined in the Indenture) immediately preceding the
“Maturity Date” (as defined in the Indenture).           Notice of Final
Convertible Security
Settlement Method:   In addition, Counterparty shall notify Dealer in writing
before 5:00 P.M., New York City time, on the “Scheduled Trading Day” (as defined
in the Indenture) immediately preceding the Free Convertibility Date of the
settlement method (and, if applicable, the “Specified Dollar Amount” (as defined
in the Indenture)) elected (or deemed to be elected) with respect to Relevant
Convertible Securities with a Conversion Date occurring on or after the Free
Convertibility Date (any such notice, a “Notice of Final Convertible Security
Settlement Method”); provided that, if Counterparty does not timely deliver the
Notice of Final Convertible Security Settlement Method then the Notice of Final
Convertible Security Settlement Method shall be deemed timely given and the
Applicable Settlement Method shall be a Cash Election with a “Specified Dollar
Amount” (as defined in the Indenture) of USD 1,000. Counterparty acknowledges
its responsibilities under applicable securities laws, and in particular Section
9 and Section 10(b) of the Exchange Act and the rules and regulations
thereunder, in respect of any settlement method election hereunder.          
Dealer’s Telephone Number and Telex
and/or Facsimile Number and Contact
Details for purpose of Giving Notice:   As specified in Section 6(b) below.    
  Settlement Terms:               Settlement Date:   For any Exercise Date, the
date one Settlement Cycle following the final day of the Cash Settlement
Averaging Period; provided that the Settlement Date shall not be prior to the
Exchange Business Day immediately following the date Counterparty provides the
Notice of Delivery Obligation prior to 5:00 P.M., New York City time.

 



 



19 Include for additional capped call confirmation only.

 



6

 

 

 

  Delivery Obligation:   In lieu of the obligations set forth in Sections 8.1
and 9.1 of the Equity Definitions, and subject to “Notice of Exercise” above and
“Method of Adjustment”, “Counterparty Discretionary Adjustments”, “Consequences
of Merger Events/Tender Offers”, “Consequences of Announcement Events” and
Section 8(l) below, in respect of an Exercise Date, Dealer will deliver to
Counterparty on the related Settlement Date (the “Delivery Obligation”), (i) a
number of Shares equal to the product of the Applicable Percentage and the
aggregate number of Shares, if any, that Counterparty would be obligated to
deliver to the holder(s) of the Relevant Convertible Securities for such
Conversion Date pursuant to Section 14.02(a)(iv) of the Indenture (except that
such number of Shares shall be rounded down to the nearest whole number) and
cash in lieu of any fractional Share resulting from such rounding and/or (ii)
the product of the Applicable Percentage and the aggregate amount of cash, if
any, in excess of the principal amount of the Relevant Convertible Securities
that Counterparty would be obligated to deliver to holder(s) of the Relevant
Convertible Securities for such Conversion Date pursuant to Section 14.02(a)(iv)
of the Indenture, determined, for each of clauses (i) and (ii), by the
Calculation Agent  in a commercially reasonable manner by reference to such
Sections of the Indenture as if Counterparty had elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities by the
Applicable Settlement Method, notwithstanding any different actual election by
Counterparty with respect to the settlement of such Relevant Convertible
Securities; provided that, if the “Daily VWAP” (as defined in the Indenture) for
any “Trading Day” (as defined in the Indenture pursuant to the second proviso in
such definition) during the Cash Settlement Averaging Period is greater than the
Cap Price, then clause (b) of the relevant “Daily Conversion Value” (as defined
in the Indenture) for such “Trading Day” shall be determined as if such “Daily
VWAP” for such “Trading Day” were deemed to equal the Cap Price; provided
further that the Delivery Obligation shall be determined excluding any Shares
and/or cash that Counterparty is obligated to deliver to holder(s) of the
Relevant Convertible Securities as a direct or indirect result of any
adjustments to the Conversion Rate pursuant to a Discretionary Adjustment and
any interest payment that Counterparty is (or would have been) obligated to
deliver to holder(s) of the Relevant Convertible Securities for such Conversion
Date.  Notwithstanding the foregoing, if, in respect of any Exercise Date,
(x)(I) the number of Shares included in the Delivery Obligation multiplied by
the Share Obligation Value Price plus (II) the amount of cash included in the
Delivery Obligation, would otherwise exceed (y) the product of the Applicable
Percentage and the relevant Net Convertible Share Obligation Value, such number
of Shares and such amount of cash shall be proportionately reduced to the extent
necessary to eliminate such excess.

 



7

 

 

  Applicable Settlement Method:   For any Relevant Convertible Securities, if
Counterparty has notified Dealer in the Notice of Final Convertible Security
Settlement Method that it has elected, or is deemed to have elected, to satisfy
its conversion obligation in respect of such Relevant Convertible Securities in
cash or in a combination of cash and Shares in accordance with Section 14.02(a)
of the Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as
defined in the Indenture) of at least USD 1,000, the Applicable Settlement
Method shall be the settlement method actually so elected, or deemed to be
elected, by Counterparty in respect of such Relevant Convertible Securities (the
“Convertible Securities Settlement Method”); otherwise, the Applicable
Settlement Method shall assume Counterparty had made a Cash Election with
respect to such Relevant Convertible Securities (a “Deemed Cash Election”) with
a “Specified Dollar Amount” (as defined in the Indenture) of USD 1,000 per
Relevant Convertible Security and the Delivery Obligation shall be determined by
the Calculation Agent pursuant to Section 14.02(a)(iv)(C) of the Indenture as if
the relevant “Observation Period” (as defined in the Indenture) were the Cash
Settlement Averaging Period.           Cash Settlement Averaging Period:   The
30 “Trading Days” (as defined in the Indenture pursuant to the second proviso in
such definition) commencing on the 31st “Scheduled Trading Day” (as defined in
the Indenture) prior to the “Maturity Date” (as defined in the Indenture);
provided that, in the case of a Deemed Cash Election, the Cash Settlement
Averaging Period shall be the 60 “Trading Days” (as defined in the Indenture
pursuant to the second proviso in such definition) commencing on the 61st
“Scheduled Trading Day” (as defined in the Indenture) prior to the “Maturity
Date” (as defined in the Indenture).           Notice of Delivery Obligation:  
No later than the Exchange Business Day immediately following the last day of
the Cash Settlement Averaging Period, Counterparty shall give Dealer notice of
the aggregate number of Shares and/or amount of cash included in the Total
Convertible Share Obligation Value (as defined below) for all Exercise Dates (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to a Notice of Exercise or Notice of Final Convertible Security
Settlement Method, as the case may be, as set forth above, in any way).

 



8

 

 

  Net Convertible Share Obligation Value:   With respect to Relevant Convertible
Securities as to a Conversion Date, (i) the Total Convertible Share Obligation
Value of such Relevant Convertible Securities for such Conversion Date minus
(ii) the aggregate principal amount of such Relevant Convertible Securities for
such Conversion Date.           Total Convertible Share Obligation Value:   With
respect to Relevant Convertible Securities with respect to a Conversion Date,
(i) (A) the number of Shares equal to the aggregate number of Shares that
Counterparty is obligated to deliver to the holder(s) of Relevant Convertible
Securities for such Conversion Date pursuant to the Indenture multiplied by (B)
the Share Obligation Value Price plus (ii) an amount of cash equal to the
aggregate amount of cash that Counterparty is obligated to deliver to the
holder(s) of Relevant Convertible Securities for such Conversion Date pursuant
to the Indenture (including, for the avoidance of doubt, any cash payable by
Counterparty in lieu of fractional Shares); provided that the Total Convertible
Share Obligation Value shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a direct or indirect result of any adjustments to the Conversion
Rate pursuant to a Discretionary Adjustment and any interest payment that
Counterparty is (or would have been) obligated to deliver to holder(s) of the
Relevant Convertible Securities for such Conversion Date.             Share
Obligation Value Price:   The opening price as displayed under the heading “Op”
on Bloomberg page “SPLK.N <Equity>” (or its equivalent successor if such page is
not available) on the applicable Settlement Date or other date of delivery.    
      Other Applicable Provisions:   To the extent Dealer is obligated to
deliver Shares hereunder, the provisions of Sections 9.8, 9.9 and 9.11 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Counterparty is the issuer of the Shares.  

 



9

 

 

  Restricted Certificated Shares:   Notwithstanding anything to the contrary in
the Equity Definitions, Dealer may, in whole or in part, deliver Shares required
to be delivered to Counterparty hereunder in certificated form in lieu of
delivery through the Clearance System.  With respect to such certificated
Shares, the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by deleting the remainder of the provision after
the word “encumbrance” in the fourth line thereof.         Adjustments:        
    Method of Adjustment:   Notwithstanding Section 11.2 of the Equity
Definitions, upon the occurrence of any event or condition set forth in the
Dilution Adjustment Provisions (a “Potential Adjustment Event”) that requires an
adjustment under the Indenture, the Calculation Agent shall, in good faith and
in a commercially reasonable manner, make a corresponding adjustment in respect
of any one or more of the Strike Price, the Number of Options, the Option
Entitlement and any other term relevant to the exercise, settlement or payment
of the Transaction, to the extent an analogous adjustment is required under the
Indenture, subject to “Counterparty Discretionary Adjustments”
below.  Immediately upon the occurrence of any Potential Adjustment Event,
Counterparty shall notify the Calculation Agent of such Potential Adjustment
Event.               Notwithstanding anything to the contrary herein or in the
Equity Definitions:               (i) in connection with any Potential
Adjustment Event as a result of an event or condition set forth in
Section 14.04(b) of the Indenture or Section 14.04(c) of the Indenture where, in
either case, the period for determining “Y” (as such term is used in
Section 14.04(b) of the Indenture) or “SP0” (as such term is used in
Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall, in good faith and
in a commercially reasonable manner, have the right to adjust any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the reasonable costs (including, but not limited to,
hedging mismatches and market losses) and commercially reasonable  out-of-pocket
expenses incurred by Dealer in connection with its commercially reasonable
hedging activities as a result of such event or condition not having been
publicly announced prior to the beginning of such period; and

 



10

 

 

      (ii) if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall, in good faith and in a
commercially reasonable manner, have the right to adjust any variable relevant
to the exercise, settlement or payment for the Transaction as appropriate to
reflect the reasonable costs (including, but not limited to, hedging mismatches
and market losses) and commercially reasonable out-of-pocket  expenses incurred
by Dealer in connection with its commercially reasonable hedging activities as a
result of such Potential Adjustment Event Change. Upon the occurrence of any
Potential Adjustment Event Change, Counterparty shall immediately notify the
Calculation Agent in writing of the details of such Potential Adjustment Event
Change.               For the avoidance of doubt, Dealer shall not have any
payment or delivery obligation hereunder in respect of, and no adjustment shall
be made to the terms of the Transaction on account of, (x) any distribution of
cash, property or securities by Counterparty to the holders of Convertible
Securities (upon conversion or otherwise) or (y) any other transaction in which
holders of Convertible Securities are entitled to participate, in each case, in
lieu of an adjustment under the Indenture in respect of a Potential Adjustment
Event (including, without limitation, under the fifth sentence of Section
14.04(c) of the Indenture or the fourth sentence of Section 14.04(d) of the
Indenture).           Dilution Adjustment Provisions:   Sections 14.04(a), (b),
(c), (d) and (e) and Section 14.05 of the Indenture

 



11

 

 

  Counterparty Discretionary Adjustments:   Notwithstanding anything to the
contrary herein or in the Equity Definitions, if the Calculation Agent in good
faith disagrees with any adjustment under the Indenture that is the basis of any
adjustment hereunder and that involves an exercise of discretion by
Counterparty, its board of directors or a committee of its board of directors
(including, without limitation, pursuant to Section 14.05 of the Indenture or
pursuant to Section 14.07 of the Indenture or any supplemental indenture entered
into thereunder or in connection with the determination of the fair value of any
securities, property, rights or other assets), then the Calculation Agent will
determine the corresponding adjustment to be made to any one or more of the
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment of or under the Transaction in
good faith and in a commercially reasonable manner consistent with the
methodology set forth in the Indenture. In addition, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during the Cash Settlement
Averaging Period but no adjustment was made to any Convertible Security under
the Indenture because the relevant holder of such Convertible Security was
deemed to be a record owner of the underlying Shares on the related Conversion
Date, then the Calculation Agent shall, in good faith and in a commercially
reasonable manner, make an adjustment, consistent with the methodology set forth
in the Indenture as determined by it, to the terms hereof in order to account
for such Potential Adjustment Event.  For the avoidance of doubt, the Delivery
Obligation shall be calculated on the basis of such adjustments by the
Calculation Agent.         Extraordinary Events:             Merger Events:  
Notwithstanding Section 12.1(b) of the Equity Definitions, “Merger Event” shall
have the meaning set forth for the term “Share Exchange Event” in Section 14.07
of the Indenture.

 



12

 

 

 

  Consequences of Merger Events/ Tender Offers:   Notwithstanding Section 12.2
of the Equity Definitions, upon the occurrence of a Merger Event, the
Calculation Agent, acting in good faith and commercially reasonably, shall make
a corresponding adjustment in respect of any adjustment under the Indenture to
any one or more of the nature of the Shares, the Number of Options, the Option
Entitlement, composition of the “Shares” hereunder and any other variable
relevant to the exercise, settlement or payment for the Transaction, to the
extent an analogous adjustment is required under Section 14.07 of the Indenture
in respect of such Merger Event, as determined in good faith and in a
commercially reasonable manner by the Calculation Agent by reference to such
Section, subject to “Counterparty Discretionary Adjustments” above; provided
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to a Make-Whole Fundamental Change Adjustment or a
Discretionary Adjustment; provided further that in respect of any election by
the holders of Shares with respect to the consideration due upon consummation of
any Merger Event, the Calculation Agent shall have the right to adjust any
variable relevant to the exercise, settlement or payment for the Transaction as
appropriate to compensate Dealer for any losses (including, without limitation,
market losses customary for transactions similar to the Transaction with
counterparties similar to Counterparty) solely as a result of any mismatch on
its Hedge Position, assuming Dealer maintains a commercially reasonable Hedge
Position, and the type and amount of consideration actually paid or issued to
the holders of Shares in respect of such Merger Event; and provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
securities issued by an entity that is not a corporation organized under the
laws of the United States, any state thereof or the District of Columbia or (ii)
the Counterparty to the Transaction, following such Merger Event, will not be a
corporation organized under the laws of the United States, any State thereof or
the District of Columbia or will not be the Issuer, Dealer may elect in its
commercially reasonable discretion that Cancellation and Payment (Calculation
Agent Determination) shall apply.  For the avoidance of doubt, adjustments shall
be made pursuant to the provisions set forth above regardless of whether any
Merger Event gives rise to an Early Conversion. For purposes of this paragraph,
“Tender Offer” means the occurrence of any event or condition set forth in
Section 14.04(e) of the Indenture.           Notice of Merger Consideration:  
Upon the occurrence of a Merger Event, Counterparty shall reasonably promptly
(but in any event prior to consummation of such Merger Event) notify the
Calculation Agent of, in the case of a Merger Event that causes the Shares to be
converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), the weighted
average of the types and amounts of consideration actually received by holders
of Shares upon consummation of such Merger Event.  

 



13

 

 

  Consequences of Announcement Events:   Modified Calculation Agent Adjustment
as set forth in Section 12.3(d) of the Equity Definitions; provided that, in
respect of an Announcement Event, (x) references to “Tender Offer” shall be
replaced by references to “Announcement Event” and references to “Tender Offer
Date” shall be replaced by references to “date of such Announcement Event”,
(y) the phrase “exercise, settlement, payment or any other terms of the
Transaction (including, without limitation, the spread)” shall be replaced with
the phrase “Cap Price (provided that in no event shall the Cap Price be less
than the Strike Price)” and the words “whether within a commercially reasonable
(as determined by the Calculation Agent) period of time prior to or after the
Announcement Event” shall be inserted prior to the word “which” in the seventh
line, and (z) for the avoidance of doubt, the Calculation Agent shall, in good
faith and in a commercially reasonable manner, determine whether the relevant
Announcement Event has had a material economic effect on the Transaction (the
terms of which include, among other terms, the Strike Price and Cap Price), and,
if so, shall adjust the Cap Price accordingly to take into account such economic
effect on one or more occasions on or after the date of the Announcement Event
up to, and including, the Expiration Date, any Early Termination Date and/or any
other date of cancellation, it being understood that any adjustment in respect
of an Announcement Event shall take into account any earlier adjustment relating
to the same Announcement Event and shall not be duplicative with any other
adjustment or cancellation valuation made pursuant to this Confirmation, the
Equity Definitions or the Agreement; provided that in no event shall the Cap
Price be adjusted to be less than the Strike Price. An Announcement Event shall
be an “Extraordinary Event” for purposes of the Equity Definitions, to which
Article 12 of the Equity Definitions is applicable; provided further that when
the Calculation Agent makes an adjustment, determined in a commercially
reasonable manner, to the Cap Price upon any Announcement Event, then the
Calculation Agent shall make an adjustment to the Cap Price upon any
announcement regarding the same event that gave rise to the original
Announcement Event regarding the abandonment of any such event to the extent
necessary to reflect the economic effect of such subsequent announcement on the
Transaction (provided that in no event shall the Cap Price be less than the
Strike Price).           Announcement Event:   (i) The public announcement by
Issuer, any subsidiary of Issuer, any affiliate of Issuer, any agent of Issuer
or a Valid Third Party of (x) any transaction or event that, if completed, would
constitute a Merger Event or Tender Offer, (y) any potential acquisition or
disposition by Issuer and/or its subsidiaries where the aggregate consideration
exceeds 35% of the market capitalization of Issuer as of the date of such
announcement (a “Transformative Transaction”) or (z) the intention to enter into
a Merger Event or Tender Offer or a Transformative Transaction, (ii) the public
announcement by Issuer of an intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that may include, a Merger
Event or Tender Offer or a Transformative Transaction or (iii) any subsequent
public announcement by Issuer, any subsidiary of Issuer, any affiliate of
Issuer, any agent of Issuer or a Valid Third Party of a change to a transaction
or intention that is the subject of an announcement of the type described in
clause (i) or (ii) of this sentence (including, without limitation, a new
announcement, whether or not by the same party, relating to such a transaction
or intention or the announcement of a withdrawal from, or the abandonment or
discontinuation of, such a transaction or intention), as determined by the
Calculation Agent.  For the avoidance of doubt, the occurrence of an
Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention.  For purposes of this definition of “Announcement
Event,” (A) “Merger Event” shall mean such term as defined under Section 12.1(b)
of the Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions; provided that Section 12.1(d) of the Equity Definitions is
hereby amended by replacing “10%” with “20%” in the third line thereof.

 



14

 

 

  Valid Third Party:   In respect of any transaction, any third party that has a
bona fide intent to enter into or consummate such transaction (it being
understood and agreed that in determining whether such third party has such a
bona fide intent, the Calculation Agent may take into consideration the effect
of the relevant announcement by such third party on the Shares and/or options
relating to the Shares).           Nationalization, Insolvency or Delisting:  
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.           Additional Termination Event(s):  
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or terminated portion thereof) being the Affected Transaction and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

 



15

 

 

Additional Disruption Events:                 (a)   Change in Law:   Applicable;
provided that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
(i) replacing the phrase “the interpretation” in the third line thereof with the
phrase “, or public announcement of, the formal or informal interpretation”,
(ii) adding the phrase “and/or Hedge Position” after the word “Shares” in clause
(X) thereof and (iii) immediately following the word “Transaction” in clause (X)
thereof, adding the phrase “in the manner contemplated by the Hedging Party on
the Trade Date”; and provided further that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the parenthetical beginning after
the word “regulation” in the second line thereof with the words “(including, for
the avoidance of doubt and without limitation, (x) any tax law or (y) adoption
or promulgation of new regulations authorized or mandated by existing statute)”
and (ii) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating to,” after the words “obligations under” in clause (Y)
thereof.           (b)   Failure to Deliver:   Applicable          
(c)   Insolvency Filing:   Applicable           (d)   Hedging Disruption:  
Applicable; provided that:               (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by inserting the following sentence at the end of
such Section:               “For the avoidance of doubt, (i) the term “equity
price risk” shall be deemed to include, but shall not be limited to, stock price
and volatility risk, and (ii) the transactions or assets referred to in phrases
(A) or (B) above must be available on commercially reasonable pricing and other
terms.”; and               (ii) Section 12.9(b)(iii) of the Equity Definitions
is hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.           (e)   Increased Cost of Hedging:   Not
Applicable         Hedging Party:   Dealer       Determining Party:   Dealer;
all calculations and determinations made by the Determining Party shall be made
in good faith and in a commercially reasonable manner; provided that the
Determining Party will promptly, upon written notice from Counterparty, provide
a statement displaying in reasonable detail the basis for such determination,
adjustment or calculation, as the case may be (including any quotations, market
data or information from internal or external sources used in making such
determination, adjustment or calculation, it being understood that the
Determining Party shall not be required to disclose any confidential information
or proprietary models used by it in connection with such determination,
adjustment or calculation, as the case may be) and shall use commercially
reasonable efforts to provide such written explanation within five (5) Exchange
Business Days from the receipt of such request.

 



16

 

 

  Non-Reliance:   Applicable         Agreements and
Acknowledgments Regarding
Hedging Activities:   Applicable           Additional Acknowledgments:  
Applicable           Hedging Adjustment:   For the avoidance of doubt, whenever
Dealer, Determining Party or the Calculation Agent is permitted to make an
adjustment pursuant to the terms of this Confirmation or the Equity Definitions
to take into account the effect of any event (other than an adjustment made by
reference to the Indenture), the Calculation Agent, Determining Party or Dealer,
as the case may be, shall make such adjustment by reference to the effect of
such event on Dealer assuming that Dealer maintains a commercially reasonable
hedge position.           3.     Calculation Agent:     Dealer; provided that
all calculations and determinations by the Calculation Agent (other than
calculations or determinations made by reference to the Indenture) shall be made
in good faith and in a commercially reasonable manner and assuming for such
purposes that Dealer is maintaining, establishing and/or unwinding, as
applicable, a commercially reasonable hedge position; provided further that if
an Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party occurs, Counterparty
shall have the right to appoint a successor calculation agent which shall be a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives. Calculation Agent agrees that it will promptly, upon written notice
from Counterparty, provide a statement displaying in reasonable detail the basis
for such determination, adjustment or calculation, as the case may be (including
any quotations, market data or information from internal or external sources
used in making such determination, adjustment or calculation, it being
understood that the Calculation Agent shall not be required to disclose any
confidential information or proprietary models used by it in connection with
such determination, adjustment or calculation, as the case may be).

 



17

 

 

4.Account Details:

 

Dealer Payment Instructions:

 

[Dealer Accounts]

 

Counterparty Payment Instructions:

 

To be provided by Counterparty.

 

5.Offices:

 

The Office of Dealer for the Transaction is: [•]

 

The Office of Counterparty for the Transaction is:

 

Inapplicable, Counterparty is not a Multibranch Party

 

6.Notices: For purposes of this Confirmation:

 

(a)Address for notices or communications to Counterparty:

 

  To: Splunk, Inc.     270 Brannan Street     San Francisco, California 94107  
Attention: Scott Morgan, Senior Vice President, Chief Legal Officer, Global
Affairs and Secretary   Telephone No.: (415) 848-8566   Email:
smorgan@splunk.com

 

(b)Address for notices or communications to Dealer:

 

[Dealer Address]

 

7.Representations, Warranties and Agreements:

 

(a)          In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:

 

(i)         On the Trade Date, (A) Counterparty is not aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

 

(ii)         (A) On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

 



18

 

 

 

(iii)       Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

 

(iv)       Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 

(v)        Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction.

 

(vi)       Counterparty is not entering into this Confirmation to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.

 

(vii)      Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

(viii)    On each of the Trade Date and the Premium Payment Date, Counterparty
is not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 

(ix)       The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section [1] of the Purchase Agreement, dated as
of June [ ], 2020, between Counterparty and Morgan Stanley & Co. LLC as
representative of the initial purchasers party thereto (the “Purchase
Agreement”), are true and correct as of the Trade Date and the Effective Date
and are hereby deemed to be repeated to Dealer as if set forth herein.

 

(x)        To the knowledge of Counterparty, no state or local (including
non-U.S. jurisdictions) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being financial
institutions or broker-dealers.

 

(xi)        Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50 million.

 

(xii)       Counterparty acknowledges that the Transaction may constitute a
purchase of its equity securities. Counterparty further acknowledges that,
pursuant to the provisions of the Coronavirus Aid, Relief and Economic Security
Act (the “CARES Act”), the Counterparty would be required to agree to certain
time-bound restrictions on its ability to purchase its equity securities if it
receives loans, loan guarantees or direct loans (as that term is defined in the
CARES Act) under section 4003(b) of the CARES Act. Counterparty further
acknowledges that it may be required to agree to certain time-bound restrictions
on its ability to purchase its equity securities if it receives loans, loan
guarantees or direct loans (as that term is defined in the CARES Act) under
programs or facilities established by the Board of Governors of the Federal
Reserve System for the purpose of providing liquidity to the financial system
(together with loans, loan guarantees or direct loans under section 4003(b) of
the CARES Act, “Governmental Financial Assistance”). Accordingly, Counterparty
represents and warrants that it has not applied for and prior to the termination
or settlement of the Transaction has no intention to apply for Governmental
Financial Assistance under any governmental program or facility that (a) is
established under the CARES Act or the Federal Reserve Act, as amended, and (b)
requires, as a condition of such Governmental Financial Assistance, that the
Counterparty agree, attest, certify or warrant that it has not, as of the date
specified in such condition, repurchased, or will not repurchase, any equity
security of Counterparty.

  

19

 

 

(b)       Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

 

(c)       Each of Dealer and Counterparty acknowledges that the offer and sale
of the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, Counterparty represents and warrants to Dealer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

(d)       Each of Dealer and Counterparty agrees and acknowledges that Dealer is
a “financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties hereto further
agree and acknowledge (A) that this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” within
the meaning of Section 546 of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the
Bankruptcy Code.

 

(e)       As a condition to the effectiveness of the Transaction, Counterparty
shall deliver to Dealer an opinion of counsel, dated as of the Premium Payment
Date and reasonably acceptable to Dealer in form and substance, with respect to
the matters set forth in Section 3(a)(i), (ii), (iii) and (iv) of the Agreement
and Section 7(a)(vii) hereof; provided that any such opinion of counsel may
contain customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions.

 

(f)       Counterparty understands that notwithstanding any other relationship
between Counterparty and Dealer and its affiliates, in connection with this
Transaction and any other over-the-counter derivative transactions between
Counterparty and Dealer or its affiliates, Dealer or its affiliates is acting as
principal and is not a fiduciary or advisor in respect of any such transaction,
including any entry, exercise, amendment, unwind or termination thereof.

 

(g)       Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

 



20

 

 

(h)       Each party acknowledges and agrees to be bound by the Conduct Rules of
the Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein, in each case, to the extent such rules are applicable to such
party.

 

8.       Other Provisions:

 

(a)                 Right to Extend. Dealer may postpone or add, in whole or in
part, any Exercise Date or Settlement Date or any other date of valuation,
payment or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent, in good faith and in a
commercially reasonable manner, shall make appropriate adjustments to the
Delivery Obligation), if Dealer determines, in good faith and in a commercially
reasonable manner, and, in respect of clause (ii) below, based on the advice of
counsel, that such extension is reasonably necessary or appropriate (i) to
preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock borrow market or other relevant market (but only if there is a material
decrease in liquidity relative to Dealer’s expectations on the Trade Date), or
(ii) to enable Dealer to effect purchases or sales of Shares or Share
Termination Delivery Units in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would
(assuming, in the case of purchases, Dealer were Counterparty or an affiliated
purchaser of Counterparty) be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures (whether
or not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer and, in the case of policies or procedures, so
long as such policies or procedures are consistently applied to transactions
similar to the Transaction); provided that no such Exercise Date, Settlement
Date or other date of valuation, payment or delivery may be postponed or added
more than 40 Trading Days after the original Exercise Date, Settlement Date or
other date of valuation, payment or delivery, as the case may be.

 

(b)                Additional Termination Events.

 

(i)       The occurrence of an event of default with respect to Counterparty
under the terms of the Convertible Securities as set forth in Section 6.01 of
the Indenture, which default has resulted in the Convertible Securities becoming
due and payable under the terms thereof, shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party, and Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement.

 



21

 

 

(ii)       As promptly as practicable (but in any event within ten Scheduled
Trading Days) following any Repurchase Event (as defined below), Counterparty
may notify Dealer in writing of such Repurchase Event and the number of
Convertible Securities subject to such Repurchase Event (any such notice, a
“Convertible Securities Repurchase Notice”) [; provided that any “Convertible
Securities Repurchase Notice” delivered to Dealer pursuant to the Base Call
Option Transaction Confirmation shall be deemed to be a Convertible Securities
Repurchase Notice pursuant to this Confirmation and the terms of such
Convertible Securities Repurchase Notice shall apply, mutatis mutandis, to this
Confirmation]20. Notwithstanding anything to the contrary in this Confirmation,
the receipt by Dealer from Counterparty of (x) any Convertible Securities
Repurchase Notice, and (y) a written representation and warranty by Counterparty
that, as of the date of such Convertible Securities Repurchase Notice,
Counterparty is not in possession of any material nonpublic information
regarding Counterparty or the Shares, in each case, within the applicable time
period set forth in the preceding sentence, shall constitute an Additional
Termination Event as provided in this Section 8(b)(ii). Upon receipt of any such
Convertible Securities Repurchase Notice and the related written representation
and warranty, Dealer shall promptly designate an Exchange Business Day following
receipt of such Convertible Securities Repurchase Notice (which in no event
shall be earlier than the related repurchase date for such Convertible
Securities) as an Early Termination Date with respect to the portion of this
Transaction corresponding to a number of Options (the “Repurchase Options”)
equal to the lesser of (A) the number of such Convertible Securities specified
in such Convertible Securities Repurchase Notice [minus the number of
“Repurchase Options” (as defined in the Base Call Option Transaction
Confirmation), if any, that relate to such Convertible Securities (and for
purposes of determining whether any Options under this Confirmation or under the
Base Call Option Transaction Confirmation will be among the Repurchase Options
hereunder or under, and as defined in, the Base Call Option Transaction
Confirmation, the Convertible Securities specified in such Convertible
Securities Repurchase Notice shall be allocated first to the Base Call Option
Transaction Confirmation until all Options thereunder are exercised or
terminated)]21 and (B) the Number of Options as of the date Dealer designates
such Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repurchase Options. Any payment hereunder with respect
to such termination shall be calculated pursuant to Section 6 of the Agreement
as if (1) an Early Termination Date had been designated in respect of a
Transaction having terms identical to this Transaction and a Number of Options
equal to the number of Repurchase Options, (2) Counterparty were the sole
Affected Party with respect to such Additional Termination Event and (3) the
terminated portion of the Transaction were the sole Affected Transaction.
“Repurchase Event” means that (i) any Convertible Securities are redeemed or
repurchased (whether pursuant to Section 15.02 of the Indenture or otherwise) by
Counterparty or any of its subsidiaries (including in connection with, or as a
result of, a “Fundamental Change” (as defined in the Indenture), a tender offer,
exchange offer or similar transaction or for any other reason), (ii) any
Convertible Securities are delivered to Counterparty in exchange for delivery of
any property or assets of Counterparty or any of its subsidiaries (howsoever
described), (iii) any principal of any of the Convertible Securities is repaid
prior to the final maturity date of the Convertible Securities, or (iv) any
Convertible Securities are exchanged by or for the benefit of the “Holders” (as
such term is defined in the Indenture) thereof for any other securities of
Counterparty or any of its affiliates (or any other property, or any combination
thereof) pursuant to any exchange offer or similar transaction. For the
avoidance of doubt, any conversion of Convertible Securities (whether into cash,
Shares, “Reference Property” (as defined in the Indenture) or any combination
thereof) pursuant to the terms of the Indenture shall not constitute a
Repurchase Event.

 

(iii)       Notwithstanding anything to the contrary in this Confirmation, upon
any Early Conversion in respect of which the relevant converting Holder has
satisfied the requirements to conversion set forth in Section 14.02(b) of the
Indenture:

 

(A)Counterparty shall, as promptly as practicable (but in any event within five
Scheduled Trading Days of the “Conversion Date” (as defined in the Indenture)
for such Early Conversion), provide written notice (an “Early Conversion
Notice”) to Dealer specifying the number of Convertible Securities surrendered
for conversion on such Conversion Date (such Convertible Securities, the
“Affected Convertible Securities”), and the giving of such Early Conversion
Notice shall constitute an Additional Termination Event as provided in this
Section 8(b)(iii); provided that any such Early Conversion Notice shall contain
a written acknowledgement by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of the
delivery of such Early Conversion Notice;

 



 

 

20 Include for additional capped call.

21 Include for additional capped call.

 



22

 

 

(B)upon receipt of any such Early Conversion Notice, within a commercially
reasonable period of time thereafter, Dealer shall designate an Exchange
Business Day as an Early Termination Date (which Exchange Business Day shall be
on or as promptly as reasonably practicable after the related settlement date
for such Affected Convertible Securities) with respect to the portion of the
Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible
Securities [minus the “Affected Number of Options” (as defined in the Base Call
Option Transaction Confirmation), if any, that relate to such Affected
Convertible Securities]22 and (y) the Number of Options as of the “Conversion
Date” (as defined in the Indenture) for such Early Conversion;

  

(C)any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) and (ii) the number of Shares delivered (if any) to
the Holder (as such term is defined in the Indenture) of an Affected Convertible
Security upon conversion of such Affected Convertible Security (in each case,
including any cash and/or Shares payable and/or deliverable as the result of a
Make-Whole Fundamental Change Adjustment (if any)), multiplied by the Share
Obligation Value Price on the settlement date of the Affected Convertible
Securities, minus (y) USD 1,000;

 

(D)for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustment to
the conversion rate for the Convertible Securities has occurred pursuant to any
Make-Whole Fundamental Change Adjustment or Discretionary Adjustment and (z) the
corresponding Convertible Securities remain outstanding; and

 

(E)the Transaction shall remain in full force and effect, except that, as of the
“Conversion Date” (as defined in the Indenture) for such Early Conversion, the
Number of Options shall be reduced by the Affected Number of Options.

 



 

 

22 Include for additional capped call.

 



23

 

 

(c)                 Alternative Calculations and Payment on Early Termination
and on Certain Extraordinary Events. If (a) an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to the Transaction or (b) the Transaction is cancelled
or terminated upon the occurrence of an Extraordinary Event (except as a result
of (i) a Nationalization, Insolvency or Merger Event in which the consideration
to be paid to all holders of Shares consists solely of cash, (ii) a Merger Event
or Tender Offer that is within Counterparty’s control, or (iii) an Event of
Default in which Counterparty is the Defaulting Party or a Termination Event in
which Counterparty is the Affected Party other than an Event of Default of the
type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement
or a Termination Event of the type described in Section 5(b) of the Agreement,
in each case, that resulted from an event or events outside Counterparty’s
control), and if Dealer would owe any amount to Counterparty pursuant to Section
6(d)(ii) and 6(e) of the Agreement (any such amount, a “Payment Obligation”),
then Dealer shall satisfy the Payment Obligation by the Share Termination
Alternative (as defined below) unless (a) Counterparty gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) as of
the date of such election, Counterparty represents that is not in possession of
any material nonpublic information regarding Counterparty or the Shares, and
that such election is being made in good faith and not as part of a plan or
scheme to evade compliance with the federal securities laws, and (c) Dealer
agrees, in its sole discretion, to such election, in which case the provisions
of Section 6(d)(ii) and 6(e) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative: If applicable, means that Dealer shall deliver to
Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 6(d)(ii) of the
Agreement or such later date or dates as Dealer may commercially reasonably
determine (the “Share Termination Payment Date”) taking into account
commercially reasonable hedging or hedge unwind activity, in satisfaction of the
Payment Obligation.

 



Share Termination Delivery Property:A number of Share Termination Delivery
Units, as calculated by the Calculation Agent in good faith and in a
commercially reasonable manner, equal to the Payment Obligation divided by the
Share Termination Unit Price. The Calculation Agent shall, in good faith and in
a commercially reasonable manner, adjust the Share Termination Delivery Property
by replacing any fractional portion of the aggregate amount of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price: The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in a commercially reasonable manner and notified by the
Calculation Agent to Dealer at the time of notification of the Payment
Obligation.

 



24

 

 

 

 

Share Termination Delivery Unit: In the case of a Termination Event (other than
on account of an Insolvency, Nationalization or Merger Event), Event of Default,
Delisting or Additional Disruption Event, one Share or, in the case of an
Insolvency, Nationalization or Merger Event, one Share or a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Insolvency,
Nationalization or Merger Event, as applicable. If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash.     Failure to Deliver: Applicable     Other
Applicable Provisions: If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the issuer of any Share Termination Delivery Units (or any part
thereof).

 



25

 

 

(d)    Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
good faith reasonable judgment of Dealer, based on the advice of counsel, the
Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction in a commercially reasonable manner
cannot be sold in the U.S. public market by Dealer without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford Dealer a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities (in all cases of (A)-(E) above, as
would be usual and customary for offerings for companies of similar size and
industry); provided that, if Counterparty elects clause (i) above but the items
referred to therein are not completed in a timely manner, or if Dealer, in its
sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(d) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size and industry, in form and substance commercially
reasonably satisfactory to Dealer, including using reasonable efforts to include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer), and best efforts
obligations to provide opinions and certificates and such other documentation as
is customary for private placements agreements for transactions of similar size
and type, as is commercially reasonably acceptable to Dealer (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its good faith, commercially reasonable judgment, to
compensate Dealer for any commercially reasonable discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the then-current
market price on such Exchange Business Days, and in the amounts and at such
time(s), commercially reasonably requested by Dealer. This Section 8(d) shall
survive the termination, expiration or early unwind of the Transaction.

 



26

 

 

(e)     Repurchase and Conversion Rate Adjustment Notices. Counterparty shall,
at least two Exchange Business Days prior to any day on which Counterparty
effects any repurchase of Shares or consummates or otherwise engages in any
transaction or event (a “Conversion Rate Adjustment Event”) that could
reasonably be expected to lead to an increase in the “Conversion Rate” (as
defined in the Indenture), give Dealer a written notice of such repurchase or
Conversion Rate Adjustment Event (a “Repurchase Notice”) on such day if,
following such repurchase or Conversion Rate Adjustment Event, the Notice
Percentage would reasonably be expected to be (i) greater than [___]23% and (ii)
greater by 0.5% than the Notice Percentage included in the immediately preceding
Repurchase Notice (or, in the case of the first such Repurchase Notice, greater
than the Notice Percentage as of the date hereof); provided that Counterparty
may provide Dealer advance notice on or prior to any such day to the extent it
expects repurchases effected on such day may result in an obligation to deliver
a Repurchase Notice (and in such case, any such advance notice shall be deemed a
Repurchase Notice to the maximum extent it expects that repurchases set forth in
such advance notice as if Counterparty had executed such repurchases) and in the
case of any repurchases of Shares pursuant to a plan under Rule 10b5-1 under the
Exchange Act, Counterparty may elect to satisfy such requirement by promptly
giving Dealer written notice of entry into such plan, the maximum number of
Shares that may be purchased thereunder and the approximate dates or periods
during which such repurchases may occur (with such maximum number of Shares
deemed repurchased on the date of such notice for purposes of this Section
8(e)). The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares plus the number of
Shares underlying any other convertible bond hedge transactions or similar call
options sold by Dealer to Counterparty and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses (including losses
relating to the Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation, Section
16 of the Exchange Act or under any state or federal law, regulation or
regulatory order, relating to or arising out of such failure. If for any reason
the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable out-of-pocket expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty in each case relating to or arising out of such failure. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement and shall inure to the benefit of any
permitted assignee of Dealer. Counterparty will not be liable under this
indemnity provision to the extent any loss, claim, damage, liability or expense
is found in a final judgment by a court to have resulted from Dealer’s gross
negligence or willful misconduct.

 



 

 

23 To be 0.5% higher than the number of Shares underlying the capped call
(including any additional capped call) of the Dealer with the highest Applicable
Percentage.

 



27

 

 

(f)      Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to any
person, or any person whose obligations would be guaranteed by a person, in
either case, with a rating (i) for its long-term, unsecured and unsubordinated
indebtedness at least equivalent to Dealer’s (or its ultimate parent’s) or (ii)
that is no lower than A3 from Moody’s Investor Service, Inc. (or its successor)
or A- from Standard and Poor's Rating Group, Inc. (or its successor); provided
further that, at the time of such transfer or assignment (i) both the Dealer and
transferee in any such transfer or assignment are a “dealer in securities”
within the meaning of Section 475(c)(1) of the Code or the transfer or
assignment does not result in a deemed exchange by Counterparty within the
meaning of Section 1001 of the Code, (ii) after any such transfer, Counterparty
will not, as a result of any withholding or deduction made by the transferee or
assignee as a result of any Tax, receive from the transferee or assignee on any
payment date or delivery date (after accounting for amounts paid by the
transferee or assignee under Section 2(d)(i)(4) of the Agreement as well as such
withholding or deduction) an amount or a number of Shares, as applicable, lower
than the amount or the number of Shares, as applicable, that Dealer would have
been required to pay or deliver to Counterparty in the absence of such Transfer
(except to the extent such lower amount or number results from a change in law
after the date of such Transfer), and (iii) Dealer shall cause the transferee or
assignee to make such Payee Tax Representations and to provide such tax
documentation as may reasonably be requested by Counterparty to permit
Counterparty to make any necessary determinations pursuant to clause (ii) of
this proviso. If at any time at which (1) the Equity Percentage exceeds 8.0% or
(2) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under Section 203 of the Delaware
General Corporation Law or other federal, state or local law, rule, regulation
or regulatory order or organizational documents or contracts of Counterparty
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting,
registration, filing or notification obligations or other requirements
(including obtaining prior approval by a state or federal regulator, but
excluding reporting obligations arising under Section 13 of the Exchange Act) of
a Dealer Person under Applicable Restrictions and with respect to which such
requirements have not been met or the relevant approval has not been received,
or that would have any other adverse effect on a Dealer Person, under Applicable
Restrictions minus (y) 1% of the number of Shares outstanding on the date of
determination (either such condition described in clause (1) or (2), an “Excess
Ownership Position”), Dealer, in its reasonable discretion, is unable to effect
a transfer or assignment to a third party in accordance with the requirements
set forth above after its commercially reasonable efforts on pricing and terms
and within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists, Dealer may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that an Excess Ownership Position would no
longer exist following the resulting partial termination of the Transaction
(after taking into account commercially reasonable adjustments to Dealer’s
commercially reasonable Hedge Positions from such partial termination). In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement or Section 8(c) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
were the sole Affected Party with respect to such partial termination, (iii)
such portion of the Transaction were the only Terminated Transaction and (iv)
Dealer were the party entitled to designate an Early Termination Date pursuant
to Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates or any other person subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section 13
of the Exchange Act) of which Dealer is or may be deemed to be a part
(collectively, “Dealer Group”) beneficially owns (within the meaning of Section
13 of the Exchange Act), without duplication, on such day (or, to the extent
that for any reason the equivalent calculation under Section 16 of the Exchange
Act and the rules and regulations thereunder results in a higher number, such
higher number) and (B) the denominator of which is the number of Shares
outstanding on such day. In the case of a transfer or assignment by Counterparty
of its rights and obligations hereunder and under the Agreement, in whole or in
part (any such Options so transferred or assigned, the “Transfer Options”), to
any party, withholding of such consent by Dealer shall not be considered
unreasonable if such transfer or assignment does not meet the reasonable
conditions that Dealer may impose including, but not limited, to the following
conditions:

 



28

 

 

(A)       With respect to any Transfer Options, Counterparty shall not be
released from its notice and indemnification obligations pursuant to Section
8(e) or any obligations under Section 2 (regarding Extraordinary Events) or 8(d)
of this Confirmation;

 

(B)       Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended (the “Code”));

 

(C)       Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of customary legal opinions with respect to
securities laws and other matters by such third party and Counterparty as are
reasonably requested by, and reasonably satisfactory to, Dealer;

 

(D)       Dealer shall not, as a result of such transfer and assignment, be
required to pay the transferee on any payment date an amount under Section
2(d)(i)(4) of the Agreement greater than an amount that Dealer would have been
required to pay to Counterparty in the absence of such transfer and assignment;

 

(E)       An Event of Default, Potential Event of Default or Termination Event
shall not occur as a result of such transfer and assignment;

 

(F)       Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

(G)       Counterparty shall be responsible for all reasonable costs and
expenses, including reasonable counsel fees, incurred by Dealer in connection
with such transfer or assignment.

 

(g)                Staggered Settlement. If upon advice of counsel with respect
to applicable legal and regulatory requirements, including any requirements
relating to Dealer’s hedging activities hereunder, Dealer reasonably determines
that it would not be practicable or advisable to deliver, or to acquire Shares
to deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

(i)       in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (the first of which will be such Nominal Settlement
Date and the last of which will be no later than the twentieth (20th) Exchange
Business Day following such Nominal Settlement Date) and the number of Shares
that it will deliver on each Staggered Settlement Date;

 



29

 

 

 

(ii)       the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates will equal the
number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; and

 

(iii)       if the Net Share Settlement terms or the Combination Settlement
terms set forth above were to apply on the Nominal Settlement Date, then the Net
Share Settlement terms or the Combination Settlement terms, as the case may be,
will apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

(h)                Disclosure. Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(i)                  No Netting and Set-off. The provisions of Section 2(c) of
the Agreement shall not apply to the Transaction. Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party, whether arising under the Agreement, under any
other agreement between parties hereto, by operation of law or otherwise.

 

(j)                  Equity Rights. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy. For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.
For the avoidance of doubt, the parties acknowledge that the obligations of
Counterparty under this Confirmation are not secured by any collateral that
would otherwise secure the obligations of Counterparty herein under or pursuant
to any other agreement.

 

(k)                Early Unwind. In the event the sale by Counterparty of the
[Base Convertible Securities]24[Optional Convertible Securities]25 is not
consummated pursuant to the Purchase Agreement for any reason by the close of
business in New York on [_______], 202026 (or such later date as agreed upon by
the parties) ([_______], 2020 or such later date being the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and the Transaction and all of the respective rights and obligations
of Dealer and Counterparty hereunder shall be cancelled and terminated.
Following such termination and cancellation, each party shall be released and
discharged by the other party from, and agrees not to make any claim against the
other party with respect to, any obligations or liabilities of either party
arising out of, and to be performed in connection with, the Transaction either
prior to or after the Early Unwind Date. Dealer and Counterparty represent and
acknowledge to the other that upon an Early Unwind, all obligations with respect
to the Transaction shall be deemed fully and finally discharged.

 



 

 

24 Include for base capped call.

25 Include for additional capped call.

26 For the base capped call, to be the scheduled closing date for the Base
Convertible Securities. For the additional capped call, to be the scheduled
closing date for the Additional Convertible Securities.

 

30

 



 

(l)                  Agreements and Acknowledgements Regarding Hedging.
Counterparty understands, acknowledges and agrees that: (A) at any time on and
prior to the Expiration Date, Dealer and its affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Transaction; (B) Dealer and its affiliates also may be active in
the market for Shares other than in connection with hedging activities in
relation to the Transaction; (C) Dealer shall make its own determination as to
whether, when or in what manner any hedging or market activities in securities
of Issuer shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the “Daily VWAP”
(as defined in the Indenture); (D) any market activities of Dealer and its
affiliates with respect to Shares may affect the market price and volatility of
Shares, as well as the “Daily VWAP” (as defined in the Indenture), each in a
manner that may be adverse to Counterparty; and (E) the Transaction is a
derivatives transaction in which it has granted Dealer an option, and Dealer may
purchase shares for its own account at an average price that may be greater
than, or less than, the price paid by Counterparty under the terms of the
Transaction.

 

(m)               Wall Street Transparency and Accountability Act. In connection
with Section 739 of the Wall Street Transparency and Accountability Act of 2010
(the “WSTAA”), the parties hereby agree that neither the enactment of the WSTAA
(or any statute containing any legal certainty provision similar to Section 739
of the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or an amendment made by the WSTAA
(or any such statute), shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging or Illegality).

 

(n)                Governing Law; Exclusive Jurisdiction; Waiver of Jury.

 

(i)       THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION
WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE 5 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

 

(ii)       Section 13(b) of the Agreement is deleted in its entirety and
replaced by the following:

 

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Confirmation
or the Agreement, or for recognition and enforcement of any judgment in respect
thereof, (each, “Proceedings”) to the exclusive jurisdiction of the Supreme
Court of the State of New York, sitting in New York County, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof. Nothing in this Confirmation or the Agreement precludes
either party from bringing Proceedings in any other jurisdiction if (A) the
courts of the State of New York or the United States of America for the Southern
District of New York lack jurisdiction over the parties or the subject matter of
the Proceedings or decline to accept the Proceedings on the grounds of lacking
such jurisdiction; (B) the Proceedings are commenced by a party for the purpose
of enforcing against the other party’s property, assets or estate any decision
or judgment rendered by any court in which Proceedings may be brought as
provided hereunder; (C) the Proceedings are commenced to appeal any such court’s
decision or judgment to any higher court with competent appellate jurisdiction
over that court’s decisions or judgments if that higher court is located outside
the State of New York or Borough of Manhattan, such as a federal court of
appeals or the U.S. Supreme Court; or (D) any suit, action or proceeding has
been commenced in another jurisdiction by or against the other party or against
its property, assets or estate and, in order to exercise or protect its rights,
interests or remedies under this Confirmation or the Agreement, the party (1)
joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.”

 



31

 

 

(iii)       EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS
OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS
STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS CONFIRMATION OR THE AGREEMENT.

 

(o)                Amendment. This Confirmation and the Agreement may not be
modified, amended or supplemented, except in a written instrument signed by
Counterparty and Dealer.

 

(p)                Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(q)                Payee Tax Representations.

 

For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:

 

Counterparty is a corporation and a U.S. person (as that term is defined in
Section 7701(a)(30) of the Code and used in Section 1.1441-4(a)(3)(ii) of the
Treasury Regulations) for U.S. federal income tax purposes.

 

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representations to Counterparty:

 

[Dealer is a U.S. person (as that term is defined in Section 7701(a)(30) and
used in Section 1.1441-4(a)(3)(ii) of the Treasury Regulations) for U.S. federal
income tax purposes.]

 

(r)                  Tax Matters.  For purposes of Sections 4(a)(i) and (ii) of
the Agreement, Counterparty agrees to deliver to Dealer, upon request, one duly
executed and completed United States Internal Revenue Service Form W-9 (or
successor thereto). Dealer shall provide to Counterparty one duly executed and
completed United States Internal Revenue Service Form W-9 or applicable W-8 (or
successor thereto), upon reasonable request of Counterparty.

 

(s)                 Withholding Tax with Respect to Non-US Counterparties.
“Indemnifiable Tax” as defined in Section 14 of the Agreement shall not include
(i) any U.S. federal withholding tax imposed or collected pursuant to Sections
1471 through 1474 of the Code, any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”) or (ii)
any tax imposed on amounts treated as dividends from sources within the United
States under Section 871(m) of the Code (or any Treasury regulations or other
guidance issued thereunder). For the avoidance of doubt, a FATCA Withholding Tax
and any tax imposed under Section 871(m) of the Code is a Tax the deduction or
withholding of which is required by applicable law for the purposes of Section
2(d) of the Agreement.

 

(t)                  Amendment to Equity Definitions.

 

(i)       Solely in respect of adjustments to the Cap Price pursuant to Section
8(t), Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “that may have a diluting or concentrative effect on the
theoretical value of the relevant Shares” and replacing them with the words
“that is the result of a corporate event involving the Issuer or its securities
that has, in the commercially reasonable judgment of the Calculation Agent, a
material economic effect on the Shares or options on the Shares; provided that
such event is not based on (a) an observable market, other than the market for
Counterparty’s own stock or (b) an observable index, other than an index
calculated and measured solely by reference to Counterparty’s own operations.”.

 



32

 

 

(ii)       Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect or, if Counterparty
represents to Dealer in writing at the time of such election that (i) it is not
aware of any material nonpublic information with respect to Counterparty or the
Shares and (ii) it is not making such election as part of a plan or scheme to
evade compliance with the U.S. federal securities laws, Counterparty may elect”.

 

(u)                Other Adjustments Pursuant to the Equity Definitions.
Notwithstanding anything to the contrary in the Agreement, the Equity
Definitions or this Confirmation, upon the occurrence of a Merger Date, the
occurrence of a Tender Offer Date, or declaration by Counterparty of the terms
of any Potential Adjustment Event, the Calculation Agent shall determine in good
faith and in a commercially reasonable manner whether such occurrence or
declaration, as applicable, has had a material economic effect on the
Transaction and, if so, shall, in its good faith and commercially reasonable
discretion, adjust the Cap Price to preserve the fair value of the Options
taking into account, for the avoidance of doubt, such economic effect on both
the Strike Price and Cap Price (provided that in no event shall the Cap Price be
less than the Strike Price; provided further that any adjustment to the Cap
Price made pursuant to this Section 8(t) shall be made without duplication of
any other adjustment hereunder). For purposes of this Section 8(t), the terms
“Potential Adjustment Event,” “Merger Event,” and “Tender Offer” shall each have
the meanings assigned to each such term in the Equity Definitions (as amended by
Section 8(s)(i)).

 

(v)                Notice of Certain Other Events. (A) Counterparty shall give
Dealer commercially reasonable advance (but in no event less than one Exchange
Business Day) written notice of the section or sections of the Indenture and, if
applicable, the formula therein, pursuant to which any adjustment will be made
to the Convertible Securities in connection with any Potential Adjustment Event,
Merger Event or Tender Offer and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.

 

(w)               Payment by Counterparty. In the event that, following payment
of the Premium, (i) an Early Termination Date occurs or is designated with
respect to the Transaction as a result of a Termination Event or an Event of
Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) and, as a result, Counterparty owes to Dealer an
amount calculated under Section 6(e) of the Agreement, or (ii) Counterparty owes
to Dealer, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions,
an amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 



33

 

 

(x)                [Insert Any Dealer Agency and QFC Language, If Applicable]

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

  Yours faithfully,       [DEALER]       By:       Name:     Title:

 

Agreed and Accepted By:       SPLUNK, INC.       By:       Name:     Title:     
 

 



 

 

 